UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 07-4969



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


MICKEY DWAYNE TAYLOR,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (6:02-cr-01051)


Submitted:   August 26, 2008                 Decided:   October 14, 2008


Before MICHAEL, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Rodney W. Richey, RICHEY AND RICHEY, Greenville, South Carolina,
for Appellant.   Isaac Louis Johnson, Jr., OFFICE OF THE UNITED
STATES ATTORNEY, Leesa Washington, Assistant United States
Attorney, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Mickey Dwayne Taylor pleaded guilty, pursuant to a plea

agreement, to conspiracy to distribute and to possess with intent

to distribute five grams or more of actual methamphetamine and more

than fifty grams of a mixture containing a detectable amount of

methamphetamine and a quantity of methylenedioxy-methamphetamine

(“MDMA”), in violation of 21 U.S.C. §§ 841(a)(1), 846 (2000);

possession       with   intent   to   distribute         a     quantity    of    MDMA,   in

violation of 21 U.S.C. § 841(a)(1); and possession with intent to

distribute       five   grams    or   more       of   actual     methamphetamine,        in

violation of 21 U.S.C. § 841(a)(1).                   The district court sentenced

him   to   360    months   of    imprisonment,          five    years     of    supervised

release, and a $300 special assessment.                  In Taylor’s first appeal,

we affirmed his convictions but vacated his sentence and remanded

for resentencing in accordance with United States v. Booker, 543

U.S. 220 (2005).        United States v. Taylor, 224 F. App’x 269 (4th

Cir. 2007) (No. 04-4247).

            On remand, the Government did not present any evidence to

support an enhancement for Taylor’s role in the offense pursuant to

U.S. Sentencing Guidelines Manual (“USSG”) § 3B1.1 (2000), and the

parties agreed that a sentencing range of 188 to 235 months

applied.    The district court granted the Government’s motion for a

downward departure for substantial assistance pursuant to USSG

§ 5K1.1 and sentenced Taylor to 211 months of imprisonment, five


                                             2
years of supervised release, and a $300 special assessment.                               On

appeal, counsel filed an Anders* brief in which he states there are

no   meritorious        issues       for    appeal,    but     questions    whether       the

district      court     erred    in    sentencing       Taylor     to    211     months   of

imprisonment.          Taylor was advised of his right to file a pro se

supplemental brief, but has not filed a brief.                           The Government

waived the filing of a brief on appeal.                      We affirm.

               We review a sentence imposed by the district court for

procedural      and     substantive         reasonableness       under     an    abuse-of-

discretion standard.            Gall v. United States, 128 S. Ct. 586, 597

(2007).       The court considers the totality of the circumstances in

assessing the substantive reasonableness of a sentence.                          Id.   This

court       presumes    that     a    sentence       imposed    within     the    properly

calculated Guidelines range is reasonable.                       United States v. Go,

517 F.3d 216, 218 (4th Cir. 2008); see Rita v. United States, 127

S.   Ct.       2456,     2462-69           (2007)     (upholding        presumption        of

reasonableness for within-Guidelines sentence). In considering the

district court’s application of the Guidelines, this court reviews

factual findings for clear error and legal conclusions de novo.

United States v. Allen, 446 F.3d 522, 527 (4th Cir. 2006).

               The     district       court        correctly     calculated       Taylor’s

Guidelines range, which resulted from both the drug quantity

determination and Taylor’s status as a career offender, as each


        *
         Anders v. California, 386 U.S. 738 (1967).

                                               3
yielded a base offense level of thirty-four.              The court then

reduced its intended sentence of 235 months by twenty-four months

to reach its sentence of 211 months.         Although counsel suggests

that Taylor should have received a greater reduction for his

assistance to authorities, he does not provide any specific reasons

for this assertion.         Moreover, in explaining the Government’s

departure motion, the Assistant United States Attorney stated that,

although Taylor qualified for a departure, his cooperation was not

extensive.   Our review of the record leads us to conclude that

Taylor’s sentence is reasonable.

           In accordance with Anders, we have reviewed the record in

this case and have found no meritorious issues for appeal.             We

therefore affirm Taylor’s sentence.          This court requires that

counsel inform Taylor, in writing, of the right to petition the

Supreme Court of the United States for further review.         If Taylor

requests that a petition be filed, but counsel believes that such

a petition would be frivolous, then counsel may move in this court

for leave to withdraw from representation.        Counsel’s motion must

state that a copy thereof was served on Taylor.          We dispense with

oral   argument   because    the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                 AFFIRMED




                                     4